Pee CueiaM:
"We do not think tbe Supreme Court at Special Term bas any jurisdiction to correct or otherwise interfere with tbe minutes of tbe Circuit Court. Tbe tribunals are so far distinct, that tbe Special Term bas no supervisory power over tbe minutes of tbe Circuit Court.
On tliis ground, without considering any of tbe otüer points raised on tbe argument, we tbink the order appealed from should be reversed, with ten dollars costs and disbursements.
Present — Van Brunt, P. J., Daniels and Bartlett, JJ.
Order reversed, with ten dollars costs and disbursements.